Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 02/22/2020, are accepted and do not introduce new matter. 
Previous claim 1 objection is overcome. 
Previous 112(b) rejections of claims 7, 25 and 28 are overcome. 
Claims 1-26 and 29-31 are pending; claim 27 and 28 are canceled. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “resetting means” in claim 2 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “designed to apply a resetting force to the valve 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the resetting means is disclosed as a spring; Examiner will interpret it as such, or equivalent thereof.  
Claim limitation “unit for monitoring whether a triggering device has been installed” in claim 23 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “monitoring whether a triggering device has been installed” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Thus, meeting the three prong test.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 23 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitation “overpressure safety device” in claims 16, 26 and 31 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “discharge overpressure in a direction of the extinguishing fluid outlet” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Thus, meeting the three prong test.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 16, 26 and 31 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the overpressure safety device is disclosed as a rupturing element; Examiner will interpret it as such, or equivalent thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites the limitation "the convex curvature of the piston housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 14 discloses: “wherein the recess is connected by a pressure equalization line to the extinguishing fluid inlet”. However, the claimed recess (as claimed by preceding claim 13) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAuliffe (U.S. 2014/0124059).
Regarding claim 1, McAuliffe teaches a quick-opening valve (Figs 1-2) capable of being used with an extinguishing fluid vessel (as disclosed in the abstract, the device is used in fluid networks), having 
an extinguishing fluid inlet (12) disposed along an inlet axis (axis shown in dashed line), 
an extinguishing fluid outlet (13) disposed along an outlet axis (same axis, shown in dashed line), 
a flow chamber which extends from the extinguishing fluid inlet to the extinguishing fluid outlet (flow chamber defined by pathway 200, which extends from inlet to outlet), 

a valve seat (defined by portion 141), wherein the valve piston is movable back and forth between an opened-up position and a shut-off position such that the valve piston and the valve seat (open position seen in Fig 1), in the shut-off position, bear against one another in fluid-tight fashion (closed position seen in Fig 2) and, in the opened-up position, are spaced apart from one another such that the extinguishing fluid inlet and the extinguishing fluid outlet are fluidically connected to one another (in the open position seen in Fig 1, inlet 12 and outlet 13 are in fluid communication), 
wherein the inlet axis of the extinguishing fluid inlet and the outlet axis of the extinguishing fluid outlet are substantially aligned to one another (inlet axis and outlet axis are aligned, see dashed line in Figs 1-2),
wherein the valve piston comprises a hollow valve piston (Piston 20 is hollow) that, in the shut-off position, fluidically connects the extinguishing fluid inlet and the piston chamber (in the shut-off position, seen in Fig 2, the inlet communicates with piston chamber 41 via through-holes 90), and 
wherein the hollow valve piston defines a central flow passage (220) having a central axis aligned with the inlet axis of the extinguishing fluid inlet (the axis of the central flow passage 220 is aligned with the inlet axis, as seen in Figs 1-2). 
Note: An intended use recitation that appears in the body of a claimed apparatus generally does not impart a patentable distinction if it merely states an intention. An intended use recitation in the body of a claim is a description of how the claimed apparatus is to be used 
Regarding claim 2, McAuliffe teaches the quick-opening valve as claimed in claim 1, having a resetting means (drive element 30) which is operatively connected to the valve piston and which is designed to apply a resetting force to the valve piston in the direction of the shut-off position (as disclosed in Par 0016, the drive element controls the positon of piston 20; thus it resets the piston in the closed position after it’s been opened, which reads on claim language).  
Regarding claim 3, McAuliffe teaches the quick-opening valve as claimed in claim 1, wherein the inlet axis of the extinguishing fluid inlet and the outlet axis of the extinguishing fluid outlet are arranged coaxially (as seen in Fig 1-2, the inlet and outlets share the same axis, i.e. coaxial).  
Regarding claim 4, McAuliffe teaches the quick-opening valve as claimed in claim 1, wherein the valve piston is arranged within the flow chamber (as seen in Fig 1, the piston is within flow chamber 200) and is movable substantially parallel, with respect to the inlet axis of the extinguishing fluid inlet and the outlet axis of the extinguishing fluid outlet (as seen in Figs 1-2, the piston moves on the same direction with respect to the inlet and outlet axis, i.e. parallel).  
claim 5, McAuliffe teaches the quick-opening valve as claimed in claim 1, further comprising a piston housing (44) in which the valve piston is mounted so as to be movable (see Figs 1-2, the piston 20 is mounted and moves along housing 44), wherein the piston housing is arranged in the flow chamber so as to be flowed around by extinguishing fluid when the valve piston is in the opened-up position (as seen in Figs 1-2, the fluid flows around the piston housing 44 when the valve is open, as claimed).  
Regarding claim 6, McAuliffe teaches the quick-opening valve as claimed in claim 5, wherein the piston housing is fixedly connected to a valve body (11) by at least one holding web (holding web shown below, which holds the piston fixed to the valve body 11).  
Regarding claim 7, McAuliffe teaches the quick-opening valve as claimed in claim 5, wherein the valve piston has a surface (defined by flange 23) which faces toward the extinguishing fluid inlet (as seen in Figs 1 and 2, 23 faces the inlet side) and which, in the opened-up position, does not protrude out of a surface (shown below), surrounding the valve piston, of the piston housing (as seen in Fig 1 and shown below, when the piston is completely retracted in an open position, the surface 23 does not protrude past the surface of piston housing 44; moreover, surface of housing 44 surrounds the piston portion 22 in the closed position).  
Regarding claim 11, McAuliffe teaches the quick-opening valve as claimed in claim 1, wherein the hollow valve piston is designed as a differential pressure piston (as disclosed in abstract, piston 20 regulates pressure of fluid flowing through the valve and the piston itself is controlled by regulating pressure via a drive element 30), and wherein the hollow valve piston comprises a supply piston (defined by section 210 of the piston 20) with a pressure equalization 
Regarding claim 12, McAuliffe teaches the quick-opening valve as claimed in claim 1, wherein the valve seat has a radial seat surface (141 is radial seat, as it goes around the circumference of the inlet), and the valve piston has a radial sealing element (portion of piston 20 facing the seat is a radial sealing element) which is designed to bear in fluid-tight fashion against the radial seat surface of the valve seat in the shut-off position (as seen in Fig 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McAuliffe (U.S. 2014/0124059) in view of Volovec (U.S. 2013/0306172). 
Regarding claims 8, 9 and 10, McAuliffe teaches the quick-opening valve as claimed in claim 7. However, McAuliffe does not teach the valve wherein the surface of the valve piston which faces toward the extinguishing fluid inlet is convexly curved; wherein the piston housing, in sections or in its entirety, is convexly curved; wherein the flow chamber, in sections or in its entirety, is concavely curved, correspondingly to the convex curvature of the piston housing.  

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McAuliffe to incorporate the teachings of Volovec to provide the surface of the valve piston, piston housing and the flow chamber in a convexly curved shape in order to provide for smooth flow of fluid as the fluid moves along the valve. Removing sharp turns improves fluid dynamic efficiency throughout the valve. 
Regarding claim 13, McAuliffe teaches the quick-opening valve as claimed in claim 12. However, McAuliffe does not teach the valve wherein the radial sealing element has at least one axially extending projection, and the valve piston has at least one corresponding, axially extending recess in which the projection is received.
Volovec teaches a valve wherein the radial sealing element (16) has at least one axially extending projection (plug 15), and the valve piston (10) has at least one corresponding, axially extending recess (recess that receives 15, as seen in Fig 1) in which the projection is received (as seen in Figs 1-3, the seal element 16 has a projection 15 that is received by the radially extending recess).  

Regarding claim 14, McAuliffe and Volovec teach the quick-opening valve as claimed in claim 13, wherein a recess (shown below) is connected by a pressure equalization line (taught by Volovec- shown below) to the extinguishing fluid inlet (recess, shown below in Volovec, defined on disc 16 that connect the pressure equalization line to the extinguishing fluid inlet).  

Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over McAuliffe (U.S. 2014/0124059) in view of Perez (U.S. 6,216,721).
Regarding claim 15, McAuliffe teaches the quick-opening valve as claimed in claim 12. However, McAuliffe does not teach wherein the radial sealing element is held within the hollow valve piston and is arranged entirely within a piston housing when the valve body is in the opened-up position.
Perez teaches an axial control valve that has similar structure wherein valve piston (54) has a radial sealing element (62) arranged entirely within a piston housing (40) when the valve body is in the opened-up position (as seen in Fig 1, the seal 62 remains inside the valve body in the open position). 
Valve piston structure where the seal is outside the piston housing was known in the art, as evidenced by McAuliffe, while valve piston structure where the seal is inside the piston housing was known in the art as evidence by Perez. One of ordinary skill in the art could have 
Regarding claim 25, McAuliffe teaches the quick-opening valve as claimed in claim 1.  However, McAuliffe does not teach the valve wherein the hollow valve piston has an evacuation channel for the drainage of extinguishing fluid from a piston chamber in the direction of the extinguishing fluid inlet of the quick-opening valve, the evacuation channel is oriented parallel, or at an acute angle, relative to the inlet axis of the extinguishing fluid inlet, and, in the evacuation channel, there is arranged a closure element which is movable back and forth between a shut-off position and an opened-up position by gravitational force in the direction of the opened-up position.  
Perez teaches an axial control valve that has similar structure wherein the hollow valve piston has an evacuation channel (74) for the drainage of extinguishing fluid from the piston chamber (68) in the direction of the extinguishing fluid inlet of the quick-opening valve (74 relieves the inner part of the piston as the piston opens), the evacuation channel is oriented parallel, or at an acute angle, relative to the inlet axis of the extinguishing fluid inlet (channel 74 opens in a direction that is parallel to the inlet axis, as seen in Fig 1),  and, in the evacuation channel, there is arranged a closure element which is movable back and forth between a shut-
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McAuliffe to incorporate the teachings of Perez to provide an evacuation channel for draining of fluid from the valve chamber in order to regulate fluid flow pressure in the valve (see col 3, lines 37-47 of Perez).

Claims 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over McAuliffe (U.S. 2014/0124059) in view of Stilwell et al (U.S. 6,871,802). 
Regarding claim 16, McAuliffe teaches the quick-opening valve as claimed in claim 1. However, McAuliffe does not teach the valve wherein, in the piston housing, there is provided an overpressure line which extends from the side of the extinguishing fluid inlet to the side of the extinguishing fluid outlet and which is closed off with respect to a passage of fluid by an overpressure safety device.  
Stilwell teaches a self-modulating valve for a fire suppression vessel wherein in a piston housing (140), there is provided an overpressure line (102, which leads to rupture disc assembly 54) which extends from the side of the extinguishing fluid inlet (inlet defined at 62) to the side of the extinguishing fluid outlet (outlet 60, 102 extends to the side of the outlet, i.e. radially, see Figs 5-6) and which is closed off with respect to a passage of fluid by an overpressure safety device (defined by disc assembly 54, as disclosed in col 7, lines 46-60).  
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McAuliffe to incorporate the 
Regarding claim 17, McAuliffe and Stilwell teach the quick-opening valve as claimed in claim 16, wherein the overpressure line is designed to discharge the overpressure in the direction of the extinguishing fluid outlet after triggering of the overpressure safety device (when rupture disc 106 breaks, excess pressure leaves via passage 104 in the direction of the outlet 60; as seen in Fig 6 of Stilwell, the direction of outlet 60 and passage 104 are the same).  
Regarding claim 18, McAuliffe and Stilwell teach the quick-opening valve as claimed in claim 16, wherein the overpressure safety device is a rupturing element (106 of Stilwell), which is arranged in a section of the overpressure line (as seen in Fig 6).  
Regarding claim 19, McAuliffe and Stilwell teach the quick-opening valve as claimed in claim 16, wherein the overpressure line extends through the hollow valve piston (as seen in Fig 6 of Stilwell, the overpressure line 102 extends through the piston).  
Regarding claim 20, McAuliffe and Stilwell teach the quick-opening valve as claimed in claim 16, wherein the piston housing has at least one receptacle (receptacle defined inside flanges 45 of McAuliffe) for a supply piston (defined by section 22 of the piston 20 of McAuliffe) arranged on the interior of the hollow valve piston (the receptacle is arranged inside hollow piston 20, as seen in Fig 1 and 2), wherein the overpressure line extends through the at least one receptacle and the supply piston (McAuliffe in combination with Stilwell teach the overpressure line extending through the receptacle and piston, since that is how Stilwell operates).  
claim 21, McAuliffe and Stilwell teach the quick-opening valve as claimed in claim 16, wherein the overpressure line has one or more line sections (section 149a of Stilwell is considered part of the overpressure line, since fluid communicates with 149a to 102, as seen in Figs 5-6) which extend(s) coaxially with respect to a central axis of the hollow valve piston and/or of the piston housing (149a is coaxial with the valve piston).  
Regarding claim 22, McAuliffe teaches the quick-opening valve as claimed in claim 1. However, McAuliffe does not teach the valve further comprising a ventilation valve and having a triggering device which controls the ventilation valve, wherein the ventilation valve and/or the triggering device are arranged on a valve body so as to be laterally angled relative to the direction of the inlet axis of the extinguishing fluid inlet and of the outlet axis of the extinguishing fluid outlet.  
Stilwell teaches a self-modulating valve for a fire suppression vessel wherein a ventilation valve (defined by valves 94, which are fluidly connected to vent zone 72) and having a triggering device (50) which controls the ventilation valve (as disclosed in col 7, lines 47-60), wherein the ventilation valve and/or the triggering device are arranged on a valve body so as to be laterally angled relative to the direction of the inlet axis of the extinguishing fluid inlet and of the outlet axis of the extinguishing fluid outlet (as seen in Fig 5, the vent valve is arranged on the body of the valve and is angled outwards from the axis of the inlet; in combination with McAuliffe, the valve and is angled outwards from the axis of the outlet, as well)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McAuliffe to incorporate the 
Regarding claim 23, McAuliffe and Stilwell teach the quick-opening valve as claimed in claim 22, comprising a unit for monitoring whether a triggering device has been installed (plug 93 of Stilwell can be removed to see if vent valve 94 of the triggering device has been installed).  
Regarding claim 24, McAuliffe and Stilwell teach the quick-opening valve as claimed in claim 22, wherein the triggering device is installed by a plug-in connection (trigger 50 of Stilwell is plugged in by means of threaded connection 120, as seen in Fig 6).  

Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over McAuliffe (U.S. 2014/0124059) in view of Perez (U.S. 6,216,721); further in view of Stilwell et al (U.S. 6,871,802).
Regarding claim 26, McAuliffe and Perez teach the quick-opening valve as claimed in claim 25. However, they do not teach the valve wherein, in the piston housing, there is provided an overpressure line which extends from a side of the extinguishing fluid inlet to a side of the extinguishing fluid outlet and which is closed off with respect to a passage of fluid by an overpressure safety device and which is designed to discharge the overpressure in the direction of the extinguishing fluid outlet after triggering of the overpressure safety device.  
Stilwell teaches a self-modulating valve for a fire suppression vessel wherein in a piston housing (140), there is provided an overpressure line (102, which leads to rupture disc assembly 54) which extends from the side of the extinguishing fluid inlet (inlet defined at 62) to the side 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McAuliffe to incorporate the teachings of Stilwell to provide an overpressure line and an overpressure safety device in order to relieve any excess pressure that may lead to damage or unwanted flow characteristics (see col 5, lines 54-62 of Stilwell).  

Claim 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Deist (U.S. 5,370,189) in view of Stilwell et al (U.S. 6,871,802), Volovec (U.S. 2019/0306172), and Esveldt (WO 2015/197312). Note: Examiner will use Esveldt (U.S. 2017/0114914) as equivalent to the WO document. 
Regarding claim 29, Deist teaches an extinguishing fluid vessel (16), comprising
an extinguishing fluid chamber (defined by inside of vessel 16), 
an extinguishing fluid outlet (defined at fitting 22), and 
a quick-opening valve (42) which is installed at the extinguishing fluid outlet (as seen in Fig 3), wherein the quick-opening valve includes: 

a valve piston (piston, i.e. body of release valve disclosed in col 2, lines 55-68) and a valve seat (32) disposed in a flow chamber,
wherein the quick-opening valve has a valve body which is installed internally in the extinguishing fluid outlet (as seen in Fig 2 of Deist, the valve seat 32 is on the fluid outlet, which means the valve is also at the fluid outlet). 
However, Deist does not each an overpressure line extending through the valve piston; the device wherein a piston housing is fixedly connected to the valve body by at least one holding web, wherein the valve piston has a surface which faces toward the fluid inlet and which, in an opened-up position of the valve piston, does not protrude out of a surface, surrounding the valve piston, of the piston housing, wherein a radial sealing element is held within the valve piston, and wherein the radial sealing element bears against a valve seat of the valve body outside the piston housing in a shut-off position of the valve piston and is arranged entirely within the piston housing in the opened-up position of the valve piston.  
Stilwell teaches a self-modulating valve for a fire suppression vessel wherein in a piston housing (140), there is provided an overpressure line (102, which leads to rupture disc assembly 54) which extends though the valve piston (as seen in Fig 6, the overpressure line 102 extends through the piston).  

Volovec teaches a valve wherein a piston housing (shown below) is fixedly connected to the valve body by at least one holding web (defined by 11, which holds the piston fixed to the valve body), wherein the valve piston has a surface (surface of 10) which faces toward the fluid inlet (as seen in Fig 1) and which, in an opened-up position of the valve piston, does not protrude out of a surface, surrounding the valve piston, of the piston housing (as seen in Fig 2, when the piston is completely retracted in an open position, the surface of 10 does not protrude past the surface downstream of seat 13, which surrounds the piston in a closed position), wherein a radial sealing element (16) is held within the valve piston (as seen in Fig 1), and wherein the radial sealing element bears against a valve seat (13) of the valve body outside the piston housing in a shut-off position of the valve piston (seal 16 is outside the piston housing in the closed position, as seen in Fig 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deist to incorporate the teachings of Volovec to provide a quick action valve having a piston which has a surface that faces the inlet, a radial seal and a valve seat, as claimed, in order to monitor and adjust fluid flow rate and ensure a relatively steady flow of fluid through the system (as disclosed in paragraph 0001 of Volovec).
Esveldt teaches a control valve (28)  that has similar structure wherein valve piston (24) has a radial sealing element (defined by 31) arranged entirely within a piston housing (15) when the valve body is in the opened-up position (as seen in Fig 4a, the seal 31 remains inside the valve body 15 in the open position). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deist to incorporate the teachings of Esveldt in order to provide the radial seal of the piston housed inside within the piston housing in order to have the valve be substantially pressure balanced, as fluid flows round the outside of the housing, as disclosed in Pars 0010-0011 of Esveldt.  
Regarding claim 30, Deist, Stilwell, Volovec and Esveldt teach the extinguishing fluid vessel as claimed in claim 29, wherein a riser pipe (38 of Deist) is fluidically connected to the fluid inlet of the quick-opening valve and is arranged within the extinguishing fluid chamber (as seen in Figs 1-2 of Deist), and wherein the valve piston fluidically connects the fluid inlet and a valve chamber of the piston housing (as shown below, Volovec teaches a valve piston that connects the inlet to a valve chamber via apertures).  
Regarding claim 31, Deist, Stilwell, Volovec and Esveldt teach the extinguishing fluid vessel as claimed in claim 29, wherein the overpressure line extends from a side of the fluid inlet (inlet defined at 62 of Stilwell) to a side of the extinguishing fluid outlet (outlet 60, 102 extends to the side of the outlet, i.e. radially, see Figs 5-6 of Stilwell) and is closed off with respect to a passage of fluid by an overpressure safety device (defined by disc assembly 54, as disclosed in col 7, lines 46-60 of Stilwell)

McAuliffe Annotated Figure:

    PNG
    media_image1.png
    499
    660
    media_image1.png
    Greyscale

Volovec Annotated Figure: 

    PNG
    media_image2.png
    729
    757
    media_image2.png
    Greyscale

Deist Annotated Figure:

    PNG
    media_image3.png
    359
    574
    media_image3.png
    Greyscale

Perez Annotated Figure:

    PNG
    media_image4.png
    484
    650
    media_image4.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1-26 and 29-31 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 02/22/2021 have resulted in the new grounds of rejection found above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752